Citation Nr: 9933676	
Decision Date: 12/01/99    Archive Date: 12/10/99

DOCKET NO.  97-35 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased schedular disability rating 
for the residuals of a gunshot wound to the right foot, 
currently rated 10 percent disabling.  

2.  Entitlement to special monthly compensation (SMC) 
pursuant to 38 U.S.C.A. § 1114(k) based upon the anatomical 
loss of part of the right foot.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Dean


INTRODUCTION

The appellant had active military service from October 1939 
to December 1945.  This matter comes to the Board of 
Veterans' Appeals (Board) from rating decisions by the 
Houston Regional Office (RO) of the Department of Veterans 
Affairs (VA).  


REMAND

The appellant sustained a penetrating gunshot wound to the 
right foot on June 18, 1944 when he accidentally shot himself 
with his own .30 caliber rifle while attempting to unload the 
gun in a slit trench in Normandy, France.  Medical evaluation 
disclosed oblique comminuted fractures of the proximal shaft 
of the 4th and 5th metatarsal bones, with the point of entry 
on the dorsal surface of the right foot over the 4th 
metatarsal, and the point of exit on the plantar surface of 
the right foot under the 5th metatarsal.  The wound was 
cleaned and the right foot placed in a cast.  The wounds 
healed without complication (although he was retained in the 
hospital for a considerable period of time in order to treat 
first appendicitis and an anxiety state), and there were no 
objective findings reported on medical examination of the 
right foot in December 1945 prior to his discharge from 
service.  Service connection was subsequently granted for the 
right foot gunshot wound residuals and a ten percent rating 
(based on a moderate foot injury under Diagnostic Code 5284) 
was assigned from the date of claim in March 1966.  

The extensive service medical records reflect no findings 
indicative of osteomyelitis of the right foot.  Likewise, the 
report of an official VA medical examination of the appellant 
in June 1966 is devoid of any complaint or finding of 
osteomyelitis.  The appellant sustained a crushing injury to 
the right foot when a 200-pound freezer door fell on his 
right foot in September 1972.  It is only after this 
intercurrent injury that clinical documentation of 
osteomyelitis of the right foot appears in the current 
record.  Moreover, entitlement to service connection for 
osteomyelitis of the right foot was previously denied by 
unappealed rating decision in March 1973.  

Nevertheless, it is the appellant's contention (see VA 
Form 9, dated in March 1997) that the service-connected 
gunshot wound of the right foot caused osteomyelitis which 
eventually necessitated amputation of the 3rd, 4th and 5th 
metatarsals and all distal structures, as well as the right 
third cuneiform and cuboid bones, in January 1977.  In 
support of the present appeal, he submitted new evidence 
relative to this question, including additional private 
medical records dating from 1972 and from 1976-77 as well as 
other private medical records and statements by several 
private physicians, including M.J. Sabo, D.P.M., who reported 
a medical history (presumably given by the appellant) of a 
partial foot amputation due to "combat wounds" from military 
service.  

It also appears that the appellant has never mentioned the 
intercurrent right foot injury in 1972 to the private 
physicians who have treated him for his right foot problems 
in recent years, but instead, he reported a history of 
osteomyelitis going back to approximately 1956.  (See, e.g., 
handwritten report by V. Lyday, M.D., dating from 1976.)  On 
the other hand, he has stated that he has no additional 
medical evidence to submit concerning the medical treatment 
of his right foot since 1945.  (See VA Form 21-4138, dated in 
May 1998.)  

It is clear to the Board that the appellant is attempting to 
reopen the claim seeking service connection for osteomyelitis 
of the right foot.  This issue, in turn, is inextricably 
intertwined with the two issues currently before the Board 
and listed on the cover page of this decision.  See Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  Since the RO has not yet 
adjudicated the appellant's attempt to reopen the claim 
seeking service connection for osteomyelitis, this remand is 
necessary.  

In light of the foregoing,the case is REMANDED for the 
following action:

1.  The RO should adjudicate the 
appellant's current application to reopen 
the claim seeking service connection for 
osteomyelitis of the right foot.  See 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998) and Winters v. West, 12 Vet. App. 
203 (1999).  If this determination is 
unfavorable to the appellant, he and his 
representative should be informed in 
writing of the RO's reasons and bases for 
its decision, and of his appellate rights 
with respect to this adverse 
determination.  If a timely notice of 
disagreement is received from the 
appellant or his representative, the RO 
should proceed with procedural 
development for possible appellate review 
by the Board on this issue.  

2.  If appropriate in view of its 
determination concerning the issue of 
service connection for osteomyelitis of 
the right foot, the RO should 
readjudicate the claims seeking an 
increased schedular rating for the 
residuals of the gunshot wound to the 
right foot and SMC for partial loss of 
the right foot.  

If the benefits sought are not granted, the appellant and his 
representative should be furnished an appropriate 
supplemental statement of the case and provided an 
opportunity to respond.  In accordance with proper appellate 
procedures, the case should then be returned to the Board for 
further appellate consideration.  The appellant need take no 
further action unless he is so informed, but he may furnish 
additional evidence and/or argument on the remanded matters 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

The Board observes in connection with this case that the U.S. 
Court of Appeals for Veterans Claims has held that a remand 
by the Board confers on the veteran or other claimant, as a 
matter of law, the right to compliance with the remand order, 
and it imposes on VA a concomitant duty to ensure compliance 
with the terms of the remand.  Stegall v. West, 11 Vet. App. 
268 (1998).  



		
	J. F. GOUGH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



